      4:21-cr-03012-JMG-CRZ Doc # 1 Filed: 02/18/21 Page 1 of 2 - Page ID # 1

                                                                                        FILED
                                                                                 U.S. DISTHICT COURT
                                                                                DISTRICT 01- :l[!3H /\SKA
                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA                        2021 FEB 18 PM 5: ill+
UNITED STATES OF AMERICA,                                                        OFFICE OF Tl 1E CLERK
                       Plaintiff,                                        4:21cR 3ot 2-

        vs.                                                          INDICTMENT

CRAIG S. MARSH; NICOLET. BEATTIE                              21 U.S.C. § 84l(a)(l),(b)(l)
a/k/a NICOLE T. BURR; JEREMY S.                                      18 U.S.C. § 2
GERDES,

                       Defendants.


       The Grand Jury charges that

                                             COUNT!

       On or about October 29, 2020, in the District of Nebraska, Defendants CRAIG S.

MARSH, NICOLET. BEATTIE a/k/a NICOLE T. BURR, and JEREMY S. GERDES did

knowingly and intentionally possess with intent to distribute 50 grams or more of

methamphetamine (actual), its salts, isomers, and salts of its isomers, a Schedule II controlled

substance, and 50 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Section 841 (a)(l ), Title 21, United States

Code, Section 841(b)(l), and Title 18, United States Code, Section 2.

                                             COUNT II

       On or about October 26, 2020, in the District of Nebraska, Defendant CRAIG S. MARSH

did knowingly and intentionally distribute 5 grams or more of methamphetamine (actual), its

salts, isomers, and salts of its isomers, a Schedule II controlled substance.




                                                  1
     4:21-cr-03012-JMG-CRZ Doc # 1 Filed: 02/18/21 Page 2 of 2 - Page ID # 2




       In violation of Title 21, United States Code, Section 841(a)(l) and Title 21, United States

Code, Section 841(b)(l).




                                                    A TRUE BILL.




       The United States of America requests that trial of this case be held in Lincoln, Nebraska,
pursuant to the rules of this Court.                                                      ·




                                                                HOETTLE, #IL6321461
                                                    Assistant U.S. Attorney




                                               2
